


Exhibit 10.2
KEMET CORPORATION
INCENTIVE AWARD AND NON-COMPETITION AGREEMENT
THIS AGREEMENT is made as of December 1, 2014, between KEMET Corporation, a
Delaware corporation (the “Company”), and Charles C. Meeks, Jr. (“Executive”).
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Definitions.
(a)    “Cause” means (i) a termination as a result of the willful and continued
failure by Executive for a significant period of time substantially to perform
his duties with the Company (other than any such failure resulting from his
Disability), after a demand for substantial performance is delivered to
Executive in writing by the Chief Executive Officer which specifically
identifies the manner in which the Company asserts that Executive has not
substantially performed his duties, or (ii) the willful engaging by Executive in
gross misconduct materially and demonstrably injurious to the Company or any
intentional violation of any Company policy. No act, or failure to act, on
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by Executive, not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company.
(b)     “Change in Control” means any of the following events:
(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of twenty-five percent (25%)
or more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”), or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subparagraph (i), the following
acquisitions shall not constitute a Change in Control of the Company: (1) any
acquisition directly from the Company; (2) any acquisition by the Company; (3)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or (4)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (1), (2) and (3) of subparagraph (iii) below;
(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall

 
 
 




--------------------------------------------------------------------------------



be considered as though such individual were a member of the Incumbent Board,
but excluding for this purpose any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, twenty-five percent (25%) or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Board at the time of the execution of the
initial agreement, or of the action of the Board, providing for such Business
Combination;
(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
(c)    “CIC Agreement” means the July 28, 2014 Change In Control Severance
Compensation Agreement between the Company and Executive, and any amendments
and/or renewals thereof.
(d)    “Disability” shall mean Executive’s inability to perform the essential
duties, responsibilities and functions of his position with the Company and its
Subsidiaries as a result of any mental or physical incapacity even with
reasonable accommodations of such incapacity provided by the Company and its
Subsidiaries or if providing such accommodations would be unreasonable, all as
determined by the Company in its reasonable good faith judgment. Executive shall
cooperate in all respects with the Company if a question arises as to whether he
has become disabled (including, without limitation, submitting to an examination
by a medical doctor or other

2



--------------------------------------------------------------------------------



health care specialists selected by the Company and authorizing such medical
doctor or such other health care specialist to discuss Executive’s condition
with the Company).
(e)“Good Reason” shall mean the occurrence of any of the following events,
without the express written consent of Executive, unless such events are fully
corrected in all material respects by the Company within thirty (30) days
following written notification by Executive to the Company of the occurrence of
one of the reasons set forth below:
(i)    The assignment to Executive of any duties inconsistent with Executive’s
position, duties, responsibilities and status with the Company as in effect on
the date hereof, or a change in Executive’s employment title in effect on the
date hereof, except in connection with Executive’s Termination for Cause, death
or Disability; or
(ii)    A material reduction by the Company in Executive’s base salary below
that in effect on the date hereof.
(i)    Executive shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, and actually terminate
employment within thirty (30) days following the expiration of the Company’s
thirty (30)-day cure period described above. Otherwise, any claim of such
circumstances as “Good Reason” shall be deemed irrevocably waived by Executive.
(a)    “Grant Date” means December 1, 2014.
(b)    “Non-compete Period” means one year following the termination (whether
initiated by Executive or Company) of employment hereunder..
(c)    “Plan” means the Company’s 2011 Omnibus Equity Incentive Plan, as
amended.
(d)    “Restricted Stock” means any share of Company common stock issued with
the restriction that the holder may not sell, transfer, pledge or assign such
share and with such other restrictions as the Company’s Compensation Committee,
in its sole discretion, may impose, which restrictions may lapse separately or
in combination at such time or times, in installments or otherwise, as the
Compensation Committee may deem appropriate.
(e)    “Restricted Stock Unit” means an award that is valued by reference to a
share of Company common stock, which value may be paid to the Executive in
shares of Restricted Stock upon the satisfaction of vesting restrictions as set
forth below.
(f)    “RSU” means a Restricted Stock Unit.
(g)    “Special Incentive Award” has the meaning set forth in Section 2
hereunder.
(h)    “Subsidiaries” means any corporation or other entity of which the
securities or other ownership interests having the voting power to elect a
majority of the board of directors or other governing body are, at the time of
determination, owned by the Company, directly or through one or more
Subsidiaries.

3



--------------------------------------------------------------------------------



2.    Incentive Award.
As of the Grant Date, the Company shall grant to Executive 160,000 Restricted
Stock Units (the “Special Incentive Award”), to be settled upon vesting as
Restricted Stock, pursuant to the terms and conditions of the Plan. 20,000 RSUs
will vest on the first, second, and third anniversary of the Grant Date,
respectively, and the remaining 100,000 RSUs will vest on the fourth anniversary
of the Grant Date, and with such other terms and conditions as may be contained
in the grant agreement. Executive must be employed by the Company as of the date
of vesting and must have been continuously employed by the Company from the date
of this grant through the vesting date in order for the RSUs to vest, provided,
however, that all unvested RSUs granted hereunder shall be become fully vested
in the event that the Executive’s service with the Company is terminated prior
to the RSUs becoming fully vested due to Executive’s death or Disability,
termination by the Company for reasons other than Cause, resignation by
Executive for Good Reason or termination by the Company within 24 months
following a Change in Control.
3.    Non-Compete, Non-Solicitation.
(e)    In consideration of the compensation to be paid to Executive hereunder,
Executive acknowledges that during the course of his employment with the Company
and its Subsidiaries he has become familiar with the Company’s trade secrets and
with other Confidential Information concerning the Company and its predecessors
and its Subsidiaries and that his services are of special, unique and
extraordinary value to the Company and its Subsidiaries, and therefore,
Executive agrees that during his employment with the Company and ending on the
end of the Non-compete Period, he shall not directly or indirectly own any
interest in, manage, control, participate in, consult with, render services for,
be employed by, or in any manner associate with or engage in any business
competing with the businesses of the Company or its Subsidiaries, as such
businesses exist or are in process during the his employment with the Company
and on the date of the termination or expiration of his employment with any
Company, within any geographical area in which the Company or its Subsidiaries
engage or plan to engage in such businesses. Nothing herein shall prohibit
Executive from being a passive owner of not more than 5% of the outstanding
stock of any class of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation.
(f)    During the Non-compete Period, Executive shall not directly or indirectly
through another person or entity (i) induce or attempt to induce any employee of
the Company or any Subsidiary to leave the employ of the Company or such
Subsidiary, or in any way interfere with the relationship between the Company or
any Subsidiary and any employee thereof, (ii) hire any person who was an
employee of the Company or any Subsidiary at any time during the Employment
Period or (iii) induce or attempt to induce any customer, supplier, licensee,
licensor, franchisee or other business relation of the Company or any Subsidiary
to cease doing business with the Company or such Subsidiary, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company or any Subsidiary (including, without
limitation, making any negative or disparaging statements or communications
regarding the Company or its Subsidiaries).
(g)    If, at the time of enforcement of this Section 3, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances

4



--------------------------------------------------------------------------------



shall be substituted for the stated duration, scope or area and that the court
shall be allowed to revise the restrictions contained herein to cover the
maximum period, scope and area permitted by law. Executive acknowledges that the
restrictions contained in this Section 3 are reasonable and that he has reviewed
the provisions of this Agreement with his legal counsel.
(h)    In the event of the breach or a threatened breach by Executive of any of
the provisions of this Section 3, the Company would suffer irreparable harm, and
in addition and supplementary to other rights and remedies existing in its
favor, the Company shall be entitled to specific performance and/or injunctive
or other equitable relief from a court of competent jurisdiction in order to
enforce or prevent any violations of the provisions hereof (without posting a
bond or other security). In addition, in the event of an alleged breach or
alleged violation by Executive of this Section 3, the Non-compete Period shall
be tolled until such breach or violation has been duly cured. In the event of a
violation by Executive of this Section 3, all unvested RSUs under the Special
Incentive Award shall immediately be cancelled, all Restricted Stock received
from vested RSUs under the Special Incentive Award not yet sold shall
immediately be forfeited, and Executive shall immediately pay to the Company any
gains realized from the sale of Restricted Stock received from vested RSUs under
the Special Incentive Award. Executive acknowledges that the restrictions
contained in Section 3 are reasonable and that he has reviewed the provisions of
this Agreement with his legal counsel.
4.    Survival. Sections 2 and 3 shall survive and continue in full force in
accordance with their terms notwithstanding the expiration or termination of
Executive’s employment with the Company.
5.    Complete Agreement. This Agreement and those documents expressly referred
to herein embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.
6.    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.
7.    Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of South Carolina, without giving effect to any choice of law
or conflict of law rules or provisions (whether of the State of South Carolina
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of South Carolina.
8.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement (including,
without limitation, the Company’s right to terminate the Executive’s employment
for cause) shall affect the validity, binding effect or enforceability of this
Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
KEMET Corporation
By:    /s/ PER OLOF-LÖÖF    
Its:    Chief Executive Officer
/s/ CHARLES C. MEEKS, JR.     
Charles C. Meeks, Jr.

6

